Judgment of resentence, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered April 23, 2010, resentencing defendant to an aggregate term of 12 years, with five years’ post-release supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was not barred by double jeopardy since defendant was still serving his prison term at that time and had no reasonable expectation of finality in his illegal sentence (People v Lingle, 16 NY3d 621 [Apr. 28, 2011]).
We have considered and rejected defendant’s due process argument. Defendant’s remaining challenges to his resentencing are similar to arguments that were rejected in People v Williams (14 NY3d 198 [2010], cert denied 562 US —, 131 S Ct 125 [2010]).
We perceive no basis for reducing the sentence. Concur— Gonzalez, P.J., Tom, Andrias, Moskowitz and Freedman, JJ.